Case 1:20-cv-08884-PAE Document 97 Filed 08/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

PFSS 2020 HOLDING COMPANY, LLC,

Plaintiff, 20 Civ. 8884 (PAE)
-V-
ORDER
FINDLAY ESTATES, LLC ET AL.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has received yesterday’s letter from counsel for plaintiff PFSS 2020
Holding Company, LLC reporting the parties’ positions on potential next steps in this matter in
light of the announcement by borrower defendants Findlay Estates LLC (“Findlay”) and Sheindy
Grunhut (“Grunhut”) no longer to defend this case. Dkt. 96. The Court agrees that the borrower
defendants are in default with respect to the foreclosure claim (Count I of the Amended
Complaint), The Court stands ready to issue a proposed judgment in plaintiff's favor on that
claim, which judgment would also reflect plaintiff's decision to dismiss without prejudice
Counts II and III, which are brought, respectively, against Findlay and Grunhut. The Court is
also prepared to so-order a stipulation disposing of plaintiff's claims against non-appearing third
parties.

The Court is also prepared to grant plaintiff's application for the appointment of a
receiver, which application the Court understands the borrower defendants not to oppose
provided that plaintiff would pay the fees charged by the receiver. Given the interests of third
parties such as residents that are potentially implicated by the appointment of a receiver,

however, the Court will not make such an appointment without first receiving declarations from

 
Case 1:20-cv-08884-PAE Document 97 Filed 08/10/21 Page 2 of 2

plaintiff's counsel and the receiver setting out the specific responsibilities of the receiver and
concrete facts establishing that the receiver is ready and prepared forthwith to assume those
responsibilities without any risk of a lapse in service. To make this appointment, the Court will
also require from plaintiffs counsel a detailed proposed order appointing the receiver and setting

out comprehensively the receiver’s responsibilities and addressing terms such as the receiver’s

compensation.

SO ORDERED.
my ‘t . co
Paarl Coy

Ay fn vy
PAUL A. ENGELMA YER
United States District Judge

Dated: August 10, 2021

New York, New York

 
